Duncan J.
The sole question is, is the remedy of the father for this injury, case or trespass vi et armis? Some confusion has arisen on this doctrine. 3 Black. Corn. 140, calls this class of actions, trespass in the nature of an action on the case. Case appears now to be the settled form of action for consequential wrongs, or torts to persons individually, or to persons relatively; as husbands for criminal conversation, seducing, or harbouring wives ; fathers, for debauching daughters. 2 Tidd’s Pract. 4. Case is the form of action adopted by a father for obtaining compensation for debauching his daughter. 3 Selwyn, 966. The action is case for criminal conversation and not trespass. This seems now to be fully settled. 1 Selwyn, 9.
*218It is unnecessary to notice the whole train of cases decided in England on this subject. I shall barely refer to a few of the leading ones. Norton v. Jason, Styles Rep. 398. Case for entering plaintiff’s house, making assault on his daughter, and getting a bastard child upon her, per quod servitium amisit. Roll Ch. J. said, he thought the father might have this action for the loss of her service caused by this seduction, but observed, it is a pretty case, and fit to be argued; bring us the books and we will advise on it. But the damages being entered as well for entering the house, as debauching the daughter, judgment was arrested. Roll’s opinion seems to have been, that case was the proper remedy for debauching the plaintiff’s daughter and getting her with child, though the caiisa causans is the vi et armis, this is but inducement to the action, and the causa causata, viz. the loss of the service, is the cause of action. In 1 Mod. Ent. 408, this case is stated as establishing the principle, that a father may have an action on the case for assaulting his daughter and getting her with child, per quodservitium amisit. Russell v. Corne, 2 Ld. Ray. 1032. The distinction to be inferred from the opinion of Holt Ch. J. is, that trespass vi et armis, will only lie where the offence is committed by an illegal entry into the father’s house, and that case is the remedy for debauching a man’s daughter and getting her with child, per quod, cs’c. But the action for the illegal entry must be .waved by the father. Tullidge v. Wade. Trespass vi et armis, for assaulting the daughter and servant of the plaintiff, and getting her with child. 3 Wils. 18. So Postlethwait v. Parke, 3 Burr. 1879, was trespass vi et armis. Entering the house of plaintiff vi et armis, and for debauching his daughter. Actions for criminal conversation are now settled to be actions on the case ; though trespass vi et armis, had in many cases been the action resorted to.
On principle an action on the case would appear to be the more appropriate remedy; and by analogy to cases of similar injuries, Noy. 105. Case for enticing apprentice. Trespass vi et armis, for taking him away by force. Regina v. Daniel, 6 Mod. 182. 2 Ld. Ray. 1116. The loss of comfort, the loss of service, is the gist of the action, the gravamen. The exposure, the distress of mind, the family disgrace, are only aggravations ; the child must be either de jure or de facto, the servant of the plaintiff either in his actual ser*219vice or under his protection and controul. The injury complained of does not .follow directly from the act of the defend- ' ant, but consequentially; and this is the criterion between trespass and case. The injury is the loss of service occasioned by consequences flowing from the act, and not the act itself. Enticing plaintiff’s wife from his house, and harbouring her is case. Winsmore v. Greenbank, Willes, 579. Martin v. Payne, 9 Johns.387. Case for debauching and getting with child plaintiff’s daughter, by which he lost her services, and was obliged to expend a large sum of money for the expenses of her lying-in, &c. Objection taken to the form of action, that trespass vi et armis, quare clausum fregit, for entering his house, and assaulting and getting his daughter with child, per quod servitium ami sit, was the only action which could be supported. The Court refused to arrest the judgment, and decided that the action on the case could be supported, though the child was not in the actual service of the father, and residing under his roof — the child being under the controul and protection of the father.
In the case of an assault and battery on the wife, the husband and wife must join in the action of trespass for the assault and battery. But if the battery has been a grievous one, and the husband deprived of the society of his wife, the husband may have a separate action on the case, per quod consortium amisit. 3 Bl. Com. 140.
Force is implied when a wife, daughter, or servant, has been enticed away or debauched, though, in fact, they consented — the law considering them incapable of consenting— and trespass may be supported; though case for the consequence of the wrong appears to be the more proper form of proceeding, 1 Chit. Plead. 124. Without saying that the act of debauching might not be laid in such form, as that the father might have trespass vi et armis, yet I am of opinion, that this declaration in case on the facts stated as the injury sustained by the plaintiff is a proper form of proceeding.
Judgment affirmed.